Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0313416 A1- Mishra et al. (Mishra) in view of US 2017/0053169 Cuban et al. (Cuban).
Regarding claim 1, Mishra discloses  a method (Mishra, Figure 1, 6-7) comprising: 
 	receiving an instruction (Mishra, [0058], Figure 1, controller sends signal to UAV with instructions for determining/locating target area) …
 	 …causing to move a first moving platform to an area associated with the target, wherein the first moving platform is configured with a first type of sensor (Mishra, Figure 1, [0028][0035][0058], as shown in Figure 1 relative position of target is captured on images 115, 117 where UAV is equipped with camera); 
 	locating, via the first moving platform, the target at the area (Mishra, Figure 1, [0028][0035][0058][0063], as shown in Figure 1 relative position of target is captured on images 115, 117 where UAV is equipped with camera and other info about target area via image); 
 	attempting to determine, via the first moving platform and the first type of sensor (Mishra, Figure 1, [0028][0035][0058][0063], as shown in Figure 1 controller sends instruction/signal to UAV to attempt to determine via the UAV with camera sensor to identify target and other info about target area via image); …
 	causing to move a second moving platform to the area (Mishra, Figure 1, [0028][0035][0058][0063], using the images captured by UAV 1, the operator commands UAV 2 to moves to area for assistance, to illuminate target to be imaged) based on the attempting step (Mishra, Figure 1, [0028][0035][0058][0063], it is obvious the UAV 2 is needed to attempt to locate the target because the light of the UAV 2 is needed to photograph target to confirm , wherein the second moving platform is configured with a second type of sensor different from the first type of' sensor of the first moving platform (Mishra, Figure 5, [0050, 56, 58-59, 63, 65], where the first UAV has camera and the UAV 2 has microphone and light); and 
 	determining, via the second moving platform and the second type of sensor (Mishra, Figure 1 and 6, [0028, 35, 58], where the second moving platform illuminated the area for first UAV to locate and capture image of targets),… 
	Mishra fails to explicitly disclose receiving an instruction to determine an identity of an object, initially having an unknown identity, associated with a target having a known identity; attempting to determine, via the first moving platform and the first type of sensor, the identity of the object associated with the target; determining, via the second moving platform and the second type of sensor, the identity of the object associated with the target. However in the same field of endeavor Cuban discloses: 
 	… receiving an instruction to determine an identity of an object, initially having an unknown identity, associated with a target having a known identity ([0026], an instruction is transmitted for determining the identity of an object using object matching with identities of known objects);
	… attempting to determine, via the first moving platform and the first type of sensor, the identity of the object associated with the target ([0026], an instruction is transmitted for determining the identity of an object using object matching with identities of known objects); …
	… determining, via the second moving platform and the second type of sensor, the identity of the object associated with the target ([0026], when the identity of an object can not .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra to include the teachings of Cuban for precise identification of objects (Cuban, [0026]).

Regarding claim 3, Mishra in view of M2 discloses the method of claim 1, wherein the first type of sensor or the second type of sensor comprise at least one of a visible light camera. a thermal imaging camera, a night-vision camera, a microphone, and a radio frequency (RF) sensor (Mishra, [0058-59, 63, 65], UAV 1 and 2 may have visible light camera, microphone and other components similar or different to each other).

Regarding claim 7, Mishra in view of Cuban discloses the method of claim 1, wherein the causing to move the second moving platform to the area is based on at least one of wind speed at the area, precipitation at the area, and light level at the area (Mishra, Figure 1, [0028][0062], UAV 2 may be caused to move to provide light to enable a visual image to be taken).

Regarding claim 8, Mishra in view of Cuban discloses the method of claim 1. wherein the causing to move the second moving platform to the area is based on failing to determine, via the first moving platform and the first type of sensor (Cuban, [0026], if an object can not be identified, a second UAV is dispatched), the identity of the object associated with the target (Cuban, [0026], an instruction is transmitted for determining the identity of an object using object matching with identities of known objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra to include the teachings of Cuban for precise identification of objects (Cuban, [0026]). 

Regarding claim 9, Mishra in view of Cuban discloses the method of claim 1, wherein the second type of sensor comprises an imaging sensor (Cuban, claims 12 and 16, UAV 2 may have a stereoscopic camera onboard and cooperate with UAV1 to identify and exchange information about the target; [0043] each drone has image sensors) and the at least one of an object associated with the target or an activity associated with the target is determined based on one or more images captured by the imaging sensor (Cuban, [0026], if an object can not be identified, a second UAV is dispatched to assist with the identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra to include the teachings of Cuban for precise identification of objects (Cuban, [0026]).

Regarding claim 10, Mishra in view of Cuban discloses the method of claim 9, wherein the identity of the object associated with the target, is determined using object recognition on the one or more images (Mishra, [0063-64], images are analyzed to recognize target thus object recognition is used in determining).

the method of claim 9, wherein the one or more images comprises at least two images captured from different angles with respect to at least one of the target ([0034], multiple drones capture images from different positions, Cuban, claims 12 and 16, UAV 2 may have a stereoscopic camera onboard and cooperate with UAV1 to identify and exchange information about the target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra to include the teachings of Cuban for precise identification of objects (Cuban, [0026]).

Regarding claim 12, Mishra in view of Cuban discloses the method of claim 1, wherein the determining the identity of the object associated with the target comprises determining a first activity of the target occurring during a first time period and a second activity of the target occurring during a second time period subsequent to the first time period. and wherein the second activity is the same as the first activity or different from the first activity (Cuban [0028], patterns in images are tracked over time to determine the occurrence of an activity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra to include the teachings of Cuban for precise identification of objects (Cuban, [0026]).

Regarding claim 13, Mishra in view of Cuban discloses the method of claim 1, wherein a computing system remote from the area, causes the second moving platform to move to the area based on the attempting step (Mishra, Figure 6-7, [0066], remoted computing device 606 causes  UAV2 to deploy to area; Cuban, [0046], the drones are remotely controlled).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0313416 A1- Mishra in view of US 2017/0053169 Cuban et al. (Cuban) and further in view of US 10,303,415 B1- Ananthanarayanan et al. (Ananthanarayanan).

Regarding claim 4, Mishra in view of Cuban discloses the method of claim 1. 
 	Mishra in view of Cuban fails to disclose wherein the causing to move the second moving platform to the area is based on a difference between a power profile of the first moving platform and a power profile of the second moving platform, and wherein a power profile relates to at least one of a maximum battery capacity, a remaining battery power level, a maximum flight time, and a remaining flight time. However in the same field of endeavor Ananthanarayanan discloses:
 	wherein the causing to move the second moving platform to the area is based on a difference between a power profile of the first moving platform and a power profile of the second moving platform, and wherein a power profile relates to at least one of a maximum battery capacity, a remaining battery power level, a maximum flight time, and a remaining flight time (Ananthanarayanan, 2:60-3:10, each UAV is in communication with the others and has access to battery levels, where another UAV with higher batter level can power one or more depleted UAVs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra in view of Cuban to include wherein the causing to move the second moving platform to the area is based on a difference between a power profile of the first moving platform and a power profile of the second moving platform, and wherein a power profile relates to at least one of a maximum battery capacity, a remaining battery power level, a maximum flight time, and a remaining flight time as taught by Ananthanarayanan to provide a richer viewing experience (Ananthanarayanan, 10:40-41). 
Regarding claim 5, Mishra in view of Cuban discloses the method of claim 1. 
 	Mishra in view of Cuban fails to disclose wherein the causing to move the second moving platform to the area is based on a difference between a flight profile of the first moving platform and a flight profile of the second moving platform, and wherein a flight profile relates to at least one of flight distance, flight time, maximum flight altitude, minimum flight altitude, flight speed, night flight capability, rotary design, and fixed wing design. However in the same field of endeavor Ananthanarayanan discloses: 
 	wherein the causing to move the second moving platform to the area is based on a difference between a flight profile of the first moving platform and a flight profile of the second moving platform, and wherein a flight profile relates to at least one of flight distance, flight time, maximum flight altitude, minimum flight altitude, flight speed, night flight capability, rotary design, and fixed wing design (Ananthanarayanan, Figure 6, 14:22-30, where the flight information of UAV2 includes flight altitude, point on a grid system, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra in view of Cuban to include wherein the causing to move the second moving platform to the area is based on a difference between a flight 

Regarding claim 6, Mishra in view of Cuban discloses the method of claim 1. 
 	Mishra in view of Cuban fails to disclose wherein the causing to move the second moving platform to the area is based on a difference between a communication profile of the first moving platform and a communication profile of the second moving platform, and wherein a communication profile relates to at least one of cellular communication capabilities, satellite communication capabilities, wireless communication capabilities, wireless communication range, and capabilities to function as a cellular base station. However in the same field of endeavor Ananthanarayanan discloses:
 	wherein the causing to move the second moving platform to the area is based on a difference between a communication profile of the first moving platform and a communication profile of the second moving platform, and wherein a communication profile relates to at least one of cellular communication capabilities, satellite communication capabilities, wireless communication capabilities, wireless communication range, and capabilities to function as a cellular base station (Ananthanarayanan, 13:43—54, providing communication capabilities otherwise not available including cellular communication by UAV acting like a base station further evidenced by US 9826415 B1- Byrne, 2:17-29, Figure 5 and 8, wireless base station may be deployed on UAV).

as taught by Ananthanarayanan to provide a richer viewing experience (Ananthanarayanan, 10:40-41). 

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0313416 A1- Mishra in view of US 2017/0053169 Cuban et al. (Cuban), and further in view of US 2017/0300759 A1- Beard et al. (Beard).

Claim 14 has limitations similar to those treated in the above claim1 rejection(s), and are met by the references as discussed above.  Claim 14 however also recites the following limitations…
a system (Mishra, Figure 4a, 6) comprising:
…one or more processors (Mishra, [0004], UAV has processor as the server/controller); and 
memory storing instructions that, when executed by the one or more processors effectuate operations (Mishra, [0010-11], processor execute instructions stored in memory to provide system functionality) comprising: …
based on data captured by the first moving platform using the first type of sensor (Mishra, Figure 1, 6-7, [0058-59, 63], image is taken from UAV1)… target person (Mishra, Figure 1, target person(s) in image)… 
…second operator interaction with the GUI (Mishra, Figure 6, based on operator interaction, attempting step with the GUI to control UAV 602 to light subject so UAV 601 can capture image further operator can be used as shown in Figure 5-7)… 
…based on data captured by the second moving platform … (Mishra, Figure 1, 6-7, [0058-59, 63-64], image is taken from UAV1 and UAV2)… target person (Mishra, Figure 1, target person(s) in image)…
Mishra in view of Cuban fails to disclose a GUI, based on a first operator interaction with the GUI. However in the same field of endeavor Beard discloses: 
…a graphical user interface (GUI) (Beard, Figure 1, [0039-40][0067-68], operator uses GUI to monitor and control UAV); …
… based on a first operator interaction with the GUI (Mishra, Figure 6, based on operator interaction, attempting step with the GUI to control UAV 601 to capture image)… target person (Mishra, Figure 1, target person(s) in image)...
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra in view of Cuban to include a GUI, based on a first operator interaction with the GUI as taught by Beard to provide automated detection and tracking of multiple targets (Beard, abstract).
Regarding claim 15, Mishra in view of Cuban further in view of Beard discloses the system of claim 14, wherein the instruction is input to the system via a third operator interaction with the GUI (Mishra, Figure 5-7, as shown a plurality of operators can control UAVs).

Regarding claim 16, Mishra in view of M2 further in view of Beard discloses the system of claim 14, wherein the data captured by the first moving platform using the first type of sensor is received by the system based on a third operator interaction with the GUI (Mishra, Figure 5-7, as shown in figures the image captured is displayed on screen interpreted as GUI further evidence by Beard Figure 1, [0039-40, 67-68], operator uses GUI to monitor and control UAV).

Regarding claim 17, Mishra in view of M2 further in view of Beard discloses the system of claim 14, wherein the operations further comprise: 
 	transmitting data, based on a third operator interaction with the GUI (Mishra, Figure 6, operator is controlling UAVs to get close up image and audio) to the second moving platform, wherein the data captured by the second moving platform using the second type of sensor is based on the data transmitted to the second moving platform (Mishra, Figure 6, [0058-59, 62-63], first UAV located target and UAV2 using target/UAV 1 location joins to either illuminate subject for image and/or gather audio from target).

Regarding claim 18, Mishra in view of Cuban further in view of Beard discloses the system of claim 17, wherein the data transmitted to the second moving platform comprises at least one of the data captured by the first moving platform using the first type of sensor (Mishra, Figure 6, [0058-59, 63-64], UAV1 has camera sensor at target location capture image , a position of the first moving platform at the area, a sensor profile of the first moving platform, a power profile of the first moving platform, a flight profile of the first moving platform, and a communication profile of the first moving platform.

Regarding claim 19, Mishra in view of Cuban further in view of Beard discloses the system of claim 14, wherein the operations further comprise: 
 	outputting, via a display area of the GUI, image data captured by at least one of the first moving platform and the second moving platform (Mishra, Figure 6 shows image data on display).

Regarding claim 20, system claim 20 is drawn to using the corresponding methods claimed in claim 1. Therefore system claim 20 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above. However, claim 20 also recites the following limitations: 
…based on data captured by the first moving platform (Mishra, Figure 1, 6-7, [0058-59, 63-64], image taken from UAV1)…
…based on data captured by the second moving platform (Mishra, Figure 1, 6-7, [0058-59, 68], audio for example is captured from UAV2, also UAV2 can capture image data in addition to image data captured by UAV1)… 
Regarding claim 21, Mishra in view of Cuban discloses wherein the causing to move the second moving platform to the area is based on failing to determine, by the first moving platform  [0026], if an object can not be identified, a second UAV is dispatched).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mishra to include the teachings of Cuban for precise identification of objects (Cuban, [0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488